UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2275


BERNARD LAURENT EWONDO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., U.S. Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 14, 2010                  Decided:   July 23, 2010


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Linda S. Wernery, Assistant Director, Theodore C. Hirt,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard      Ewondo,       a    native     and   citizen           of   Cameroon,

petitions     for   review    an       order     of    the   Board        of    Immigration

Appeals (“Board”) denying his motion to reopen.                                We deny the

petition for review.

            This court reviews the denial of a motion to reopen

for abuse of discretion.               8 C.F.R. § 1003.2(a) (2010); INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Mosere v. Mukasey, 552
F.3d 397, 400 (4th Cir.), cert. denied, 130 S. Ct. 137 (2009).

The   Board’s    “denial     of    a    motion    to    reopen       is    reviewed      with

extreme deference, given that motions to reopen are disfavored

because every delay works to the advantage of the deportable

alien   who     wishes    merely       to    remain     in     the    United         States.”

Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009) (citations

and internal quotation marks omitted).                   The motion “shall state

the new facts that will be proven at a hearing to be held if the

motion is granted and shall be supported by affidavits or other

evidentiary material.”            8 C.F.R. § 1003.2(c)(1) (2010).                        Such

motion “shall not be granted unless it appears to the Board that

evidence sought to be offered is material and was not available

and could not have been discovered or presented at the former

hearing.”     Id.

            Because      Ewondo        failed    to     show    that       the       evidence

submitted with his motion to reopen was not available and could

                                             2
not have been presented at the hearing, the Board did not abuse

its discretion denying the motion.

           Insofar as Ewondo seeks to challenge the Board’s order

dismissing his appeal from the immigration judge’s order, we are

without jurisdiction.       Pursuant to 8 U.S.C. § 1252(b)(1) (2006),

Ewondo had thirty days from the date of the Board’s order to

petition   this   court      for     review.             This    time      period    is

“jurisdictional   in   nature      and    must      be   construed       with    strict

fidelity to [its] terms.”            Stone v. INS, 514 U.S. 386, 405

(1995).    Further,    it   is   “not     subject        to    equitable    tolling.”

Id.; see Fed. R. App. P. 26(b) (prohibiting this court from

extending the time to file “a petition to . . . review an order

of an administrative agency, board, commission, or officer of

the United States, unless specifically authorized by law”).                          The

Board’s order dismissing his appeal was filed December 11, 2008.

Ewondo did not file the petition for review until November 10,

2009, or clearly beyond the thirty-day period in which to file

petitions for review.        Thus, this court is without jurisdiction

to review the December 11, 2008 order.

           Accordingly,     we     deny       the   petition     for     review.      We

dispense   with   oral      argument      because        the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   PETITION DENIED

                                          3